DETAILED ACTION
Election/Restriction

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,2,5-10, drawn to a system for dispensing edible confections, classified in B65D81/00.
II. Claims 11-18, drawn to an elongated edible confection, classified in B65D85/60.
III. Claims 19-20, drawn to a method of dispensing edible confections, classified in B65D83/02.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method recited can be used to dispense wipes from a continuous wipe dispenser.
Inventions I and II are directed to related as a dispenser for dispensing and the product to be dispensed. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can be used to dispense a different product such as wipes and the edible confection articles can be dispensed for a different dispenser container.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Maurie G. Baker on 09/30/2022 a provisional election was made without traverse to prosecute the invention of Group I, comprising claims 1,2 and 5-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “edible confection when wrapped,” as recited in claim 1 in line 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “retention tab with an arched recess,” as recited in claim 5 in line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “hinged,” as recited in claim 6 in line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “around an axis,” as recited in claim 8 in line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because the drawing Figures comprise a gray scale shading to show structure of the disclosed embodiment wherein, pertinent structure of the invention is difficult to visualize and specific structural elements are difficult to discern.  It is suggested the applicant provide drawings with the grayscale shading removed and all critical structure clearly distinguishable. Appropriate action is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “elongated edible confection when wrapped, rolled, folded, coiled, or wound,” in line 7.  It is unclear as to whether the dispensed elongated edible confection is in the form of all the recited wrapped, rolled, folded, coiled, or wound forms or only one of the recited forms.  It is generally understood and broadly construed to mean the dispensed elongated edible confection is in the form a rolled product. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ream (US 5,133,980).

	Referring to claim 1.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), the system comprising: 
an elongated edible confection (13) having a first end (end at center of roll 13) and a second end (end 14); and 
a housing (housing of 11) configured to store and dispense the elongated edible confection (13), the housing comprising: 
an inner chamber (interior of housing 11) having sidewalls (walls 15 and 17; Figure 1-2) and a bottom (portion of 19 adjacent member 21) adapted for storing the elongated edible confection when rolled (see Figure 1)
an outlet (31; Figure 1) adapted to receive the second end (14) of the elongated edible confection (13); and 
a retaining member (including members 43, 41 and 35; Figure 8) wherein said retaining member is configured to retain the second end (end 14) of the elongated edible confection (13).

	Referring to claim 2.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), 
wherein said retaining member (including members 43, 41 and 35; Figure 8) is part of a lid assembly (including members 27 and 39; Figure 2) configured to couple with the inner chamber of the housing (interior of housing 11).

Referring to claim 5.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), 
wherein the retaining member (including members 43, 41 and 35; Figure 8) further comprises a retention tab (protrusions 43; Figure 9) with an arched recess (see seme-circular shape of members 43) adapted to retain the second end (end 14) of the elongated edible confection (13).

Referring to claim 6.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), 
wherein the lid assembly (including members 27 and 39; Figure 2) comprises a hinged connection (hinge 21; Figure 3).

Referring to claim 7.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), 
wherein said housing (11) and lid assembly (including members 27 and 39; Figure 2) together form a rounded off rectangle (see inner portion of 27; Figure 8), with two long sides (bottom and top side of 27; Figure 2) and two shorter (left and right side of 27; Figure 2), curved ends (curved portions of inner portion of 27; Figure 8).

Referring to claim 8.  Ream discloses a system for dispensing an elongated edible confection (11; Figure 1), 
wherein the elongated edible confection (13) comprises an elongated gummy confection configured to be coiled around an axis (chewing gum coiled about the center axis of 13; Figure 3; Col. 2 line 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ream (US 5,133,980)(alone).

Referring to claims 9 and 10.  Ream does not disclose the elongated edible confection that is between about 3 feet and 4 feet in length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the length of the elongated edible confection that is between about 3 feet and 4 feet in length or 40-48 inches in length, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651